DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2022 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/19/2022.
Claims 1-2, 8, 14, and 19-21 are amended.
Claims 4, 10, 12-13, 15-18 are cancelled.
Claims 1-3, 5-9, 11, 14, 19-21 are pending.
The Examiner withdraws the objection to claim 5 and 19 for minor informalities due to Applicant’s amendment filed 2/19/2022. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 19, and 21 filed 2/19/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The scope of claims 1, 19, and 21 have changed, so the Examiner has now used Liu (WO 2015/143637) to address the amended limitations.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the claim limitation “the top opening accessible” should be changed to “the top opening is accessible.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the claim limitations “wherein the atomizer has a coil” and “a wicking material draws the liquid vaporizable material onto the coil” lack written description. The instant specification does not contain the word “coil,” and the drawings do not indicate the shape of the atomizer 134 as being a coil. The Examiner suggests changing the word “coil” to “heating element” as described in para. 25 of the instant specification. 
Regarding claim 8, the claim limitation “an inverted position by the coil” lacks written description. The instant specification does not contain the word “coil,” and the drawings do not indicate the shape of the atomizer 134 as being a coil. The Examiner suggests changing the word “coil” to “heating element” as described in para. 25 of the instant specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim limitation “a top opening” is recited twice in the claim, used for “inhaling vaporized material” and “replacing water” respectively. Therefore, it is unclear if the claimed “top opening” is the same part or a different part. For examination purposes, the claim limitation will be interpreted as the same “top opening.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/143637; of record) in view of Mardech (US 10390565).
Regarding claim 1, Liu discloses an electronic water pipe (abstract; “vaporization adapter system”) comprising:
a mounting bracket (8; Fig. 5-7; part of the “adapter”) having a battery assembly (3; “power source”) receiving vapor pulled from a bottom of a vaporization cartridge (see arrows in Fig. 6)
a water container (1; Fig. 5; “water pipe”) including an air outlet (ll. 136-140; see annotated Fig. 5; “top opening is an air outlet”);
an e-liquid (l. 163; “liquid vaporizable material”)
an atomization assembly (2; “vaporizable cartridge”) being detachably installed inside the mounting bracket (ll. 283-284) holding the e-liquid in an oil storage cotton or an oil cup (ll. 162-165), wherein when separated the atomization assembly still holds the liquid (see Fig. 2, 3 and 7); and
the mounting bracket having a receptacle to receive the atomization assembly (see annotated Fig. 6) wherein vapor produced is pulled from a bottom of the atomization assembly (see arrows indicating vapor and airflow in Fig. 6), the mounting bracket is coupled to a smoke pipe (4; “outlet opening”) which is installed at the air inlet wherein a smoke inlet pipe extends into the water is installed at the air inlet (ll. 141-144; see Fig. 2; “downstem”), which is separate from the top opening (see Fig. 2 and 6), wherein smoke generated enters the water through the air inlet and is discharged through the air outlet (ll. 145-147; “vaporizing the vaporizable material which is inhalable by a user from the top opening”), the atomization assembly is detachably mounted on the mounting base (ll. 194-195), wherein the mounting bracket including a housing (see Fig. 6) having a vaporization chamber (see Fig. 6) an air inlet at a second opening (see Fig. 6) allowing the passage of outside air into the adapter for air to mix (see Fig. 6).
Regarding the claim limitation “a fluid is pourable into the water pipe from the top opening,” “a replaceable vaporization cartridge,” “the top opening is accessible when the adapter is inserted into the downstem,” “the vaporization cartridge is replaceable while the adapter is inserted into the downstem of the water pipe,” these limitations has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the Liu’s adapter is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

	

    PNG
    media_image1.png
    452
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    574
    media_image2.png
    Greyscale

However, Liu is silent as to the downstem being positioned below the top opening
	Mardech teaches a system for delivering vapor derived from an electronic cigarette liquid (title) comprising a first embodiment (Fig. 7) comprising a body (72) having an conduit (76; “downstem”) being located above a top opening (see Fig. 7; the part of tube 88 connected to the body); and a second embodiment (Fig. 8)  comprising a lower vessel (102) including a mouthpiece (107; “top opening”) located above a pipe stem (120; “downstem” and “the downstem…positioned below the top opening”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Liu’s water container (which is similar in construction to Mardech’s first embodiment) for Mardech’s lower vessel in order to obtain the predictable result of introducing vapor below the water line and drawing the vapor through the mouthpiece (Mardech; col. 5, ll. 14-24). Moreover, it would have been obvious to said skilled artisan to have performed such a substitution because Mardech recognizes that it is well known in the art that the two water containers are equivalents known for the same purpose of drawing vapor from an electronic cigarette into the water and into the user’s mouth (see col. 4, ll. 43-60 and col. 5, ll. 14-24). Substituting equivalents known for the same purpose is an obvious modification. See MPEP 2144.06(II).

Regarding claim 7, modified Liu discloses the mounting base is provided with an internal thread (line 203; not the embodiment shown in Fig. 2; “a receptacle is a threaded female receptacle”) for receiving an external thread of the atomization sleeve (line 202-203; “securing the vaporization cartridge”).

Regarding claim 11, modified Liu discloses the e-liquid (l. 163; “aqueous solution of tobacco”).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mardech, as applied to claim 1 above, and further in view of Ellis (US 2015/0013699; of record).
Regarding claim 2, modified Liu discloses the system as discussed above with respect to claim 1, further comprising a heating wire (22; “atomizer”) and an oil storage cotton for storing e-liquid (l. 163; “reservoir”) the oil storage cotton is positioned at least partially above the heating wire when the adapter is inserted into the downstem of the water pipe  (see Fig. 6), the vaporization cartridge is positioned above the adapter (see Fig. 7; the cartridges 2 are positioned above the bottom portion of the mounting bracket and the smoke pipe 4) when the adapter is inserted into the downstem (see Fig. 5) wherein the heating wire is a coil (see Fig. 2; the heating wire wraps around the wire 23) which atomizes the e-liquid delivered from the glass fiber wire (23; “wicking material”) to the heating wire (l. 170).
However, modified Liu is silent as to the vaporization cartridge is vertical when the adapter is inserted into the downstem, as it appears the modification of Liu with Mardech would arranged the cartridge to be angled (see Fig. 8 of Mardech). 
Ellis teaches a vaporizer for use with a water pipe for hookah, wherein the vaporizer is in the form of an adapter (abstract) comprising a cup member having a botanical substance which is vaporized thereby releasing smoke (paragraph 31; “cartridge”), the cup member being vertical (see Fig. 2) and using a side bend portion (42) to keep the cup member vertical (see Fig. 1). Ellis further teaches that alternative embodiments of side bends can be used to detachably engage the cup with the water pipe (see Fig. 2-3; para. 18-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s smoke pipe to include a side bend as in Ellis thereby providing a vertical atomization assembly because the side bend forces the produced vapor beneath the water surface thereby substantially reducing the impurities and tar in the vapor (see Ellis; para. 32). Moreover, such a modification involves the mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 (IV).

Claims 3, 5-6, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Mardech and Ellis, as applied to claim 2 above, and further in view of Bahbah et al. (WO 2016010864; of record).
Regarding claim 3, modified Liu discloses the adapter as discussed above with respect to claim 1,  comprising the smoke pipe (4; “light pipe”) and a control module including an airflow sensor (line 180-181; “breath activated sensor”) configured to sense the change of airflow in the electronic waterpipe to control the battery assembly and atomization assembly (line 182-184).
However, modified Liu is silent as to the breath activated sensors positioned inward of the air inlet through a channel on the light pipe of the adapter configured to send a signal to a microprocessor, the one or more breath activated sensors pulsing on and off at predetermined intervals to measure any change in the pressure form the air inlet and provide a direct measurement of the change in the pressure, the microprocessor configured to provide electrical current to the atomizer of the vaporization cartridge to heat the vaporizable material in the reservoir in response to the signal, the microprocessor connected to an LED light positioned on the light pipe at the air inlet, the LED light configured to indicate when the user is inhaling. 
Bahbah teaches an electronic hookah bowl (abstract) comprising a control circuit board (64), an air-flow sensor circuit and an LED control circuit (Paragraph 35), an airflow sensor (77) located in any suitable location along the air-flow path (Paragraph 35) the airflow path including the bottom portion (36; see Fig. 7-8), and operating LEDS (76) located  in any suitable part of the housing including the bottom portion (36; Paragraph 38) such that when air flows across the air-flow sensor, the sensor sends a signal to the control circuit board (Paragraph 35) and then program the LEDS in response to the signal generated by the airflow sensors to control lighting of the LEDs (Paragraph 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control circuit board and LEDs configured to turn on when the airflow sensor detects an inhalation as in Bahbah to the electronic hookah of Liu in order to obtain the predictable result of lighting up the LEDs in a desired manner in response to the air flow being detected (Bahbah; Paragraph 40). Moreover, it would have been obvious to said skilled artisan to modify the location of the airflow sensor and LEDs to be located in/on the smoke pipe of Liu because (a) Bahbah suggests the airflow sensor and LED circuit can be located in any suitable location along the airflow path and housing respectively and (b) such a modification involves a rearrangement of parts which would not have modified the operation of the device. See MPEP 2144(VI)(C). 
Regarding the claim limitation “the one or more breath activated sensors pulsing on and off at predetermined intervals to measure any change from the air inlet and provide direct measurement of the change in the pressure,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. However, because the adapter of modified Liu has the same structure as claimed, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 5, modified Liu discloses the smoke pipe (4; “light pipe”) having an opening at the first end (see Fig. 6; interpreted as the top end of the smoke pipe) and the LED positioned thereon (see rejection of claim 3 above).
Regarding the claim limitation “the light pipe having an opening at an end to allow passage of the outside air into the adapter for outside air to mix,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the adapter of modified is structurally the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.
However, modified Liu is silent as to the adapter having a wing shaped body with a lateral edge having a first end and second end wherein the first end and the second end are connected to a curve that extends outward from the lateral edge along a horizontal axis wherein at the center of the curve there is the light pipe. 
The instant specification describes that the housing of the adapter may be in the form of a rocket shape (Paragraph 24; see Fig. 3) and that the shape is non-limiting and many different shapes may be used (paragraph 24). 
It would have been obvious to one of ordinary skill in the art to have modified the vaporizer of modified Ellis to have a wing shape because such a modification involves a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV). Moreover, such a modification relates to ornamentation of the vaporizer as opposed to affecting the mechanical function of the vaporizer. See MPEP 2144.04(I).
Regarding claim 6, modified Liu discloses the side bend (Ellis; 42; see Fig. 1-3; “downward angled component”) which is detachably engages with the receiver of the water pipe (Ellis; para. 9) and forces the vapor into the water pipe (Ellis; para. 32). 
Regarding the claim limitation “prevent vaporized substances from escaping unless they have passed through the water pipe,” the instant specification describes that the adapter is configured to act as a seal with the upper distal end of the downstem to prevent vaporized substances from escaping unless they have been filtered through the water, the outlet tapered to fit in tapered glass standards of 10 mm, 14 mm, 18 mm downstems (Paragraph 6). Similarly, modified Liu’s connection member is also tapered (see Ellis Fig. 1) with an adapter (78) being a 14 mm or 18 mm adapter mounted between the connection member and receiver (Ellis; Paragraph 27). Therefore, since modified Liu’s adapter is structurally the same as instantly described, it is capable of being operated with similar if not identical claimed characteristics. See MPEP 2114. 

Regarding claim 8¸ modified Liu discloses that the battery assembly includes an electrode connection structure used to connect the battery and heating wire which is common in the prior art (line 178-179) which is used to heat the smoke oil (line 170). 
Regarding the claim limitation “the atomizer heats vaporizable material in the reservoir and is configured to heat a substance when the vaporization adapter system is in an inverted position by the coil,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the adapter of modified Liu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 19, Liu discloses an electronic water pipe (abstract; “vaporization adapter system”) comprising:
a mounting bracket (8; Fig. 5-7; part of the “adapter”) having a battery assembly (3; “power source”) receiving vapor pulled from a bottom of a vaporization cartridge (see arrows in Fig. 6)
a water container (1; Fig. 5; “water pipe”) including an air outlet (ll. 136-140; see annotated Fig. 5; “top opening is an air outlet”);
an e-liquid (l. 163; “liquid vaporizable material”)
an atomization assembly (2; “vaporizable cartridge”) being detachably installed inside the mounting bracket (ll. 283-284) holding the e-liquid in an oil storage cotton or an oil cup (ll. 162-165), wherein when separated the atomization assembly still holds the liquid (see Fig. 2, 3 and 7); and
the mounting bracket having a receptacle to receive the atomization assembly (see annotated Fig. 6) wherein vapor produced is pulled from a bottom of the atomization assembly (see arrows indicating vapor and airflow in Fig. 6), the mounting bracket is coupled to a smoke pipe (4; “outlet opening”) which is installed at the air inlet wherein a smoke inlet pipe extends into the water is installed at the air inlet (ll. 141-144; see Fig. 2; “downstem”), which is separate from the top opening (see Fig. 2 and 6), wherein smoke generated enters the water through the air inlet and is discharged through the air outlet (ll. 145-147; “vaporizing the vaporizable material which is inhalable by a user from the top opening”), the atomization assembly is detachably mounted on the mounting base (ll. 194-195), wherein the smoke pipe includes a housing (see annotated Fig. 2) including a vaporization chamber (see annotated Fig. 2), the mounting bracket including a housing (see Fig. 6) having a vaporization chamber (see Fig. 6) an air inlet at a second opening (see Fig. 6) allowing the passage of outside air into the adapter for air to mix (see Fig. 6).
Regarding the claim limitation “a fluid is pourable into the water pipe from the top opening,” “a replaceable vaporization cartridge,” “the top opening is accessible when the adapter is inserted into the downstem,” “the vaporization cartridge is replaceable while the adapter is inserted into the downstem of the water pipe,” these limitations has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the Liu’s adapter is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
However, modified Liu is silent as to the breath activated sensors positioned inward of the air inlet through a channel on the light pipe of the adapter configured to send a signal to a microprocessor, the one or more breath activated sensors pulsing on and off at predetermined intervals to measure any change in the pressure form the air inlet and provide a direct measurement of the change in the pressure, the microprocessor configured to provide electrical current to the atomizer of the vaporization cartridge to heat the vaporizable material in the reservoir in response to the signal, the microprocessor connected to an LED light positioned on the light pipe at the air inlet, the LED light configured to indicate when the user is inhaling. 
Bahbah teaches an electronic hookah bowl (abstract) comprising a control circuit board (64), an air-flow sensor circuit and an LED control circuit (Paragraph 35), an airflow sensor (77) located in any suitable location along the air-flow path (Paragraph 35) the airflow path including the bottom portion (36; see Fig. 7-8), and operating LEDS (76) located  in any suitable part of the housing including the bottom portion (36; Paragraph 38) such that when air flows across the air-flow sensor, the sensor sends a signal to the control circuit board (Paragraph 35) and then program the LEDS in response to the signal generated by the airflow sensors to control lighting of the LEDs (Paragraph 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control circuit board and LEDs configured to turn on when the airflow sensor detects an inhalation as in Bahbah to the electronic hookah of Liu in order to obtain the predictable result of lighting up the LEDs in a desired manner in response to the air flow being detected (Bahbah; Paragraph 40). Moreover, it would have been obvious to said skilled artisan to modify the location of the airflow sensor and LEDs to be located in/on the smoke pipe of Liu because (a) Bahbah suggests the airflow sensor and LED circuit can be located in any suitable location along the airflow path and housing respectively and (b) such a modification involves a rearrangement of parts which would not have modified the operation of the device. See MPEP 2144(VI)(C). 

Regarding claim 20, modified Liu discloses the mounting base is provided with an internal thread (line 203; not the embodiment shown in Fig. 2; “a receptacle is a threaded female receptacle”) for receiving an external thread of the atomization sleeve (line 202-203; “securing the vaporization cartridge”), and the battery assembly includes an electrode connection structure used to connect the battery and heating wire which is common in the prior art (line 178-179) which is used to heat the smoke oil (line 170). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Mardech, as applied to claim 7 above, and further in view of Gillis (US 9877521; of record).
Regarding claim 9, modified Liu discloses the electronic hookah as discussed with respect to claim 7 above comprising the battery (31) and a control module used to control the battery assembly (line 180-181).
However, Liu is silent as to a 3.7 volt battery. Specifically, Liu does not teach the voltage of the battery.
Gillis teaches a vaporizer assembly (abstract) comprising a battery (204) and a voltage control unit (200) applies a specific voltage to the terminals of the heating element (600) wherein a higher voltage allows the heating element to heat up faster and reach a higher vaporizing temperature within a predetermined timer period (Column 7, lines 20-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed added a voltage control unit as in Gillis to the control module of Liu in order to choose a voltage of the heating element which allows a user to affect the rate of active ingredients formed (Gillis; Column 7, line 40-50). Furthermore, it would have been obvious to said skilled artisan to have changed the voltage of the battery to obtain various amounts of maximum voltages used by the voltage control unit thereby obtaining various heating rates because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mardech and Ellis, as applied to claim 2 above and further in view of Tucker et al. (US 2013/0213419).
Regarding claim 14, modified Liu discloses the system as discussed above with respect to claim 2. 
However Liu is silent as to the reservoir is made out of plastic.
	Tucker teaches an electronic cigarette (abstract) comprising an outer tube (6) for holding the liquid supply (22; see Fig. 4), the outer tube being made of a plastic which is light and non-brittle (para. 62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s atomization assembly to be made out of plastic as in Tucker to make the atomization assembly light and non-brittle (Tucker; para. 62) while also being protected from the environment thereby increasing shelf life of the material (Tucker; para. 54). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/143637; of record) in view of Fernando et al. (US 2021/0059297; of record) and Gonzalez (US 2019/0045840).
Regarding claim 21, Liu discloses a method of using electronic water pipe (abstract; “vaporization adapter system”) comprising:
receiving (“screwing”) an external thread of an atomization sleeve (2; “vaporization cartridge”) in an internal thread of the mounting base (ll. 202-203; “female receptacle”) of a mounting bracket (5, 8; “adapter”) the atomization sleeve having an elongated shape (see Figs. 2-4 and 6), a heating wire (22; “atomizer”), and an oil storage cotton for storing e-liquid (l. 163; “reservoir”), the mounting base comprising a smoke pipe (4; “outlet opening”) which is installed at the air inlet wherein a smoke inlet pipe extends into the water is installed at the air inlet (ll. 141-144; see Fig. 2; “downstem”), wherein the mounting bracket includes a housing (see Fig. 6) having a vaporization chamber (see Fig. 6), and the smoke pipe (4; “light pipe”);
installing (“inserting”) the smoke pipe (4) having a bottom end with a downward angle (see Fig. 6; “downward angled component”) into the smoke inlet pipe (ll. 141-144), wherein the atomization sleeve is upright when inserted (see Fig. 5), a sealing ring is provided to improve the sealing performance between the cartridge the smoke pipe thereby preventing smoke produced from leaking out (see ll. 248-250; i.e. vaporized substances can only travel into water pipe);
detaching the atomization component and replacing the atomization component with a different atomization component (ll. 222-226; “replacing the vaporization cartridge”) whilst the smoke pipe (4) is still inserted into the downstem (see Fig. 2-3); and
a user sucks smoke generated from the pipe through a suction nozzle (7) installed at the end of the smoking pipe (6) (ll. 209-210; “placing a mouth on a top opening and inhaling vaporized material”), wherein the vapor being pulled is from a bottom of the atomization assembly (see Fig. 6).

    PNG
    media_image3.png
    785
    694
    media_image3.png
    Greyscale

However, Liu is silent as to an air inlet on the light pipe at a second opening to allow the passage of outside air into the adapter for outside air to mix, the air inlet is positioned away from the water pipe.
Fernando teaches a shisha device (abstract) comprising an aerosol generating element (11) and an aerosol-forming substrate (12) configured to be heated to generate an aerosol (Paragraph 217; Fig. 1) which flows through an aerosol conduit (21) including a ventilation opening (30) positioned between the proximal and distal end portion (paragraph 217), the ventilation opening provides ventilation air to the aerosol-entrained air from the aerosol-generating element which cools the aerosol-entrained air to facilitate enhanced aerosol production (paragraph 220).In another embodiment, Fernando discloses the aerosol conduit (31; Fig. 2) including ventilation opening (32) forming a ring-shaped opening to provide a more homogeneous mixture of ventilation air with the aerosol-entrained air (Paragraph 221). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added ventilation openings as in Fernando to the smoke pipe of Liu because the addition of the ventilation opening cools the aerosol-entrained air to facilitate enhanced aerosol production (Fernando; Paragraph 220). 
	Moreover, Liu is silent as to replacing the water through a top opening in the water pipe whilst the adapter is still inserted into the downstem of the water pipe. 
	Gonzalez teaches a method for cooling smoke wherein it is well known in the art that it is desirable to reduce the temperature of the tobacco smoke (para. 4) and that the cooling liquid including ice (para. 5) and frequently needed to be replaced to restore the cooling capacity of the cooling liquid (para. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of replacing the cooling liquid as in Gonzalez to modified Liu’s method in order to obtain the predictable and beneficial result of reducing the temperature of the tobacco smoke (Gonzalez; para. 4). 
	 Regarding the claim limitation “replacing the water through the top opening” it would have been obvious for said skilled artisan to try refilling the cooling liquid in the top opening since there a finite number of locations that could be used to refill the water (only 2 locations- the air inlet or the air outlet), the air inlet and air outlet are holes capable of being filled with water, and there is an expectation of success that the holes would allow water to flow into the water container since other fluids such as vapor and air can flow through the holes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712